Citation Nr: 9902122	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veterans claim of 
entitlement to service connection an acquired psychiatric 
disorder, to include PTSD and depression.  The veteran timely 
appealed this determination to the Board.  When this matter 
was previously before the Board in April 1997, it was 
remanded for further development.


REMAND

As the Board explained in the April 1997 remand, the 
governing legal authority requires that if a claim for 
service connection for PTSD is based on verified combat and 
combat-related experiences, verification of the occurrence of 
the stressor (specific experiences) underlying the diagnosis 
is not warranted; if however, the claim is based on alleged 
stressors that are not related to verified combat service, 
those stressors must be corroborated.  As the evidence did 
not clearly show that the veteran engaged in combat, the 
Board then remanded this case to provide the veteran an 
opportunity to submit additional information to assist VA in 
its effort to corroborate his alleged participation in combat 
and/or specific stressful service-related experiences.  In 
doing so, the Board indicated that the information was vital 
to VAs efforts to corroborate his claims, and that the 
veterans failure to provide this information might result in 
the denial of his claim.  

In compliance with the Boards April 1997 remand request, in 
a letter dated in June 1997, the RO notified the veteran of 
the need to submit further information regarding the details 
of his claimed stressors.  To date, the veteran has not 
responded.  In written argument dated in November 1998, 
however, his representative reported that, as a result of the 
veterans psychiatric disorder, his memory was impaired.  The 
veterans representative added that the veteran was 
desperately trying to recall additional information 
relating to his claimed stressors.  As such, he maintained 
that it would have been beneficial to the veteran to have had 
the opportunity to review the report prepared by the United 
States Army & Joint Services Environmental Support Group 
(ESG) (now the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR); the Board agrees.  In Cohen v. 
Brown, 10 Vet. App. 128 (1997), the United States Court of 
Veterans Appeals (Court) held that the veteran has a right to 
review, and to thereafter respond to, the evidence that VA 
obtains from ESG (now USASCRUR).  Id. at 149.  

In addition, as noted in the April 1997 remand, the veteran, 
who served in the Air Force and was stationed in the 
Philippines, reported that he made numerous flights to and 
from Vietnam.  He alleged, among other things, that these 
missions involved the ferrying of wounded and dead military 
personnel from Vietnam, and that aircraft on which he was 
traveling had been subjected to enemy fire, and that some of 
his comrades were killed.  A review of the material provided 
by USASCRUR establishes that his unit, the 772nd Airlift 
Squadron of the 463rd Troop Carrier Wing, made transport 
flights between Vietnam and the Philippines carrying 
aeromedical evacuation patients, and that aircraft attached 
to his unit sustained battle damage.  

The Board recognizes that this evidence does not provide 
specific corroboration of the veterans participation in the 
alleged events, or that any individuals were killed in 
connection therewith.  However, in light of a precedent 
opinion of the Court rendered subsequent to the Boards 
remand, the Board finds that the ESGs response (indicating 
that the veteran may well have participated in the 
transporting of seriously wounded soldiers in Vietnam in 
aircraft that may have been subject to enemy fire), is 
sufficient to corroborate these aspects of the veterans 
claim.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
In that case, the Court held that, by requiring corroboration 
of every detail, including the veterans personal 
participation, VA defined corroboration far too narrowly.  
In Suozzi, the Court found that a radio log, which showed 
that the veterans company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veterans participation.  The Court further 
stressed that the evidence favorably corroborated the 
veterans alleged in-service stressor.  Id.

Significantly, however, when the underwent a VA PTSD 
examination in June 1992, he reported that several friends 
and acquaintances had been killed, including one by friendly 
fire; another was reportedly killed in an incident when his 
aircraft was mortared and disabled.  Although the 
examiner diagnosed the veteran as having PTSD, he did not 
identify the stressors upon which he relied in diagnosing the 
disorder.  It is thus unclear to the Board whether the 
diagnosis of PTSD is based solely on his account of 
transporting seriously injured service personnel and that the 
aircraft in which he was flying was subjected to enemy fire 
(which, as noted above, is corroborated), whether the 
diagnosis was based on the veterans assertions that several 
of his friends and acquaintances were killed, to include in 
connection with the above transport missions (which are, as 
yet, uncorroborated), or both.  Interestingly, the examiner 
also suggested that another diagnosed disorder, major 
depression (a diagnosis of which also is reflected in private 
hospitalization records dated between November 1988 and 
November 1991, as well as a January 1992 private medical 
report), show that the veteran has also been diagnosed as 
having major depression that may be related to the veterans 
experiences in Vietnam.  

In view of the foregoing, the Board finds that further 
development of the evidence in this case is warranted.  The 
veteran should undergo further psychiatric examination to 
ascertain whether, or the basis of the verified in-service 
stressful events, he meets the current diagnostic criteria 
for PTSD, and, if not, whether any current major depression 
is related to the veterans Vietnam experiences.  This action 
is significant in light of the recent shift in the standard 
for assessing the sufficiency of a stressor for PTSD 
diagnostic purposes from an objective to a subjective 
standard.  See Cohen, 10 Vet. App. at 141; Suozzi, 10 Vet. 
App. at 310.  If the examiners responses to both of the 
above inquiries is negative, the RO should undertake further 
development to attempt to verify the deaths of the veterans 
service comrades.  If such verification is accomplished, the 
RO should request that the examiner submit an addendum 
opinion on the additionally verified events.

The Board regrets that a second remand of this matter will 
further delay a decision on the appealed issue.  However, 
such action is necessary to ensure that all pertinent legal 
authority is complied with, and that the veteran is given 
every consideration with respect to the current appeal.

Accordingly, this case is hereby REMANDED for the following 
action:

1.  The veteran should be scheduled to 
undergo psychiatric examination to assess 
the nature and etiology of all current 
psychiatric impairment.  The claims file, 
to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by the examiner.  However, the 
examiner is advised that only the 
corroborated combat action/stressor(s) 
referred to herein, i.e. the aerial 
transport of wounded service personnel 
and possibly being subjected to enemy 
fire during transport flights, may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the current diagnostic 
criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the in-service 
stressful experiences identified above.  
Similarly, if a diagnosis of another type 
of psychiatric disorder, such as major 
depression, is deemed appropriate, 
whether in lieu of or in addition to 
PTSD, the examiner should explain the 
basis for the diagnosis, as well as 
comment upon the relationship, if any, 
between that diagnosis and the in-service 
events described above.

All examination findings, along with the 
complete rationale for all opinions 
expressed (to include citation, as 
necessary to specific evidence of record) 
should be set forth in a typewritten 
report, and the report should be 
associated with the claims folder.

2.  If the examiner concludes that, based 
on the veterans corroborated in-service 
stressful events, a diagnosis of PTSD is 
appropriate, or that the veteran 
currently suffers from another 
psychiatric disorder (e.g., major 
depression) that is related to such 
events, the RO should skip the 
development requested in paragraphs 2 
through 5 and proceed with paragraph 6.  
However, if neither PTSD nor any other 
service-related psychiatric disorder is 
diagnosed, the RO should proceed with the 
development requested in paragraph 3, 
below.

3.  The RO should again request that 
veteran to provide, if possible, an 
additional statement containing as much 
detail and information as possible 
concerning the specifics (i.e., the who, 
what, when and where facts) of the 
stressors which, to date, have not been 
corroborated by other credible evidence, 
and which he alleges to have experienced 
while in Vietnam.  It is essential that 
his statement includes a full, clear and 
understandable description of the events 
in question, and that it 
contains identifying information 
concerning any other individuals who 
purportedly were involved.  When 
identifying individuals killed, the 
veteran should provide their full names, 
ranks, and unit designations to the 
company level.  He also must provide any 
information he has concerning other units 
that were involved, or any other 
identifying detail such as the best 
estimate of the date that the alleged 
incidents occurred, and the type and 
location of the incidents, etc.  To 
assist the veteran, the RO must provide 
him a copy of the response it has 
received from ESG (now USASCRUR).

4.  If the veteran submits further 
information sufficient to conduct a 
meaningful and worthwhile search for 
evidence to corroborate other claimed 
stressors, then the RO should do so 
through all appropriate means, including, 
but not limited to, contacting the 
National Archives and Records 
Administration (NARA) and the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR or Unit Records 
Center) at 7798 Cissna Road, Suite 101, 
Springfield, Virginia,  22150.  This may 
require that the RO first obtain morning 
reports and/or similar types of 
clarifying evidence from the National 
Personnel Records Center (NPRC), or from 
similar sources, and that the RO submit 
this information with any that is 
provided by the veteran, or others acting 
on his behalf, for consideration.

5.  If the RO receives information from 
one of the contacted entities, above, 
corrobating the veterans account of any 
additionally claimed in-service stressful 
experience(s), the RO should forward the 
claims file to the psychiatric examiner 
for an addendum opinion addressing 
whether the veteran currently has PTSD, 
major depression, or other psychiatric 
disorder due to his corroborated in-
service stressful experience(s).

6.  The RO should review each medical 
report/opinion procured in conjunction 
with this remand to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the report 
does not contain sufficient information 
in any critical respect, then it should 
be returned as inadequate, and any 
necessary additional information 
included.  See 38 C.F.R. § 4.2.

7.  The RO should thereafter review the 
veterans claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD and depression, on the basis 
of all pertinent evidence of record.  The 
RO should provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
including Cohen v. Brown, 10 Vet. 
App. 128 (1997) and Suozzi v. Brown, 10 
Vet. App. 307 (1997).  In doing so, the 
RO must address all issues and concerns 
that were noted in this REMAND.  

8.  If the benefits requested by the 
veteran continue to be denied, then he, 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is accomplish additional 
development, and it is not the Boards intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence (to include any supporting 
statements from his former service comrades relating to the 
veterans service colleagues who were reportedly killed in 
Vietnam) and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
